Citation Nr: 9910375	
Decision Date: 04/14/99    Archive Date: 04/29/99

DOCKET NO.  98-15 419	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to a rating in excess of 40 percent for 
lumbosacral strain with degenerative disc disease.

2.  Entitlement to a rating in excess of 10 percent for 
tinnitus.


REPRESENTATION

Appellant represented by:	Richard A. LaPointe, Attorney


ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel



INTRODUCTION

The veteran served on active duty from January 1980 to 
January 1984.

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from an August 1998 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Muskogee, 
Oklahoma.  


FINDINGS OF FACT

1.  All available evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  The veteran's lumbosacral strain with degenerative disc 
disease is manifested by moderate limitation of motion, 
infrequent episodes of moderately severe pain and no more 
than mild incomplete paralysis of the right sciatic nerve.

3.  The veteran's tinnitus is persistent.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 40 percent for 
lumbosacral strain with degenerative disc disease have not 
been met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.7, 
4.14, 4.71a, Diagnostic Codes 5292, 5293, 5295, 4.124a, 
Diagnostic Code 8520 (1998).

2.  A rating in excess of 10 percent for tinnitus is not 
warranted.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§ 4.87a, Diagnostic Code 6260 (1998).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, the Board finds that the veteran's 
claims of entitlement to increased ratings for lumbosacral 
strain with degenerative disc disease and for tinnitus are 
plausible and thus well grounded within the meaning of 38 
U.S.C.A. § 5107(a); see Proscelle v. Derwinski, 2 Vet. App. 
629 (1992) (a claim of entitlement to an increased evaluation 
for a service-connected disability generally is a well-
grounded claim). 

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, and 4.42 
(1998) and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), 
the Board has reviewed all evidence of record pertaining to 
the history of the service-connected disabilities.  The Board 
has found nothing in the historical record which would lead 
to the conclusion that the current evidence of record is not 
adequate for rating purposes.  Moreover, the Board is of the 
opinion that this case presents no evidentiary considerations 
which would warrant an exposition of remote clinical 
histories and findings pertaining to the disabilities.

Disability evaluations are determined by comparing the 
manifestations of a particular disability with the criteria 
set forth in the diagnostic codes of the Schedule for Rating 
Disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (1998).  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

I.  Chronic lumbosacral strain with degenerative disc disease

The veteran's lumbosacral strain with degenerative disc 
disease is currently rated under 38 C.F.R. § 4.71a, Diagnostic 
Code 5293.  A 40 percent evaluation is warranted for severe 
intervertebral disc syndrome, manifested by recurring attacks 
with intermittent relief.  A 60 percent rating is warranted 
for pronounced intervertebral disc disease, manifested by 
symptoms compatible with sciatic neuropathy and characteristic 
pain, as well as demonstrable muscle spasm, absent ankle jerk, 
or other neurological findings appropriate to the site of the 
diseased disc with little intermittent relief.

In a May 1984 rating decision, the RO in Waco, Texas, granted 
entitlement service connection for lumbosacral strain and 
assigned a 10 percent disability rating under Diagnostic Code 
5295.  In a September 1994 rating decision, following a VA 
examination, the RO raised the rating to 20 percent.

On a VA examination in July 1996, the veteran's low back 
disability was diagnosed as chronic lumbosacral strain with 
degenerative disc disease, L5-S1, without radiculopathy.  

In an August 1996 rating decision, the RO characterized the 
veteran's service-connected low back disability as chronic 
lumbosacral strain with degenerative disc disease and rated 
the disability as 40 percent disabling under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5293 for intervertebral disc 
syndrome.  The 40 percent evaluation was continued by rating 
decision of September 1997.

The veteran's current claim for an increased evaluation for 
low back disability was received in April 1998.

Recent VA outpatient records show that the veteran was 
followed for low back problems.  In January 1998, he 
complained of back pain in the area of L4-L5 with spasms.  He 
rated his pain level 4 - 5/10 at rest, progressing to 8/10 at 
the end of the day.  He noted that the pain radiated into his 
right leg to the knee.  The examination disclosed motor 
strength in the lower extremities was 5/5 but decreased in 
the extensor hallucis longus and gastrocnemius on the right.  
Muscle stretch reflexes were 2+, except the right ankle, 
which was 1+.  Sensation was decreased to vibration but was 
otherwise unremarkable.  Straight leg raising was positive on 
the right.  The relevant diagnosis was chronic back pain with 
acute exacerbation.  The examiner stated that the examination 
results suggested that the veteran had a lesion at L5-S1.  X-
rays revealed degenerative joint disease at L5-S1 and were 
worrisome for early spinal stenosis at L5-S1.  On follow-up 
in February 1998, it was noted that the veteran was doing 
much better.

A March 1998 magnetic resonance imaging (MRI) of the back, 
disclosed a broad-based disc bulge at L5-S1 with encroachment 
on the lateral foramen and a broad bulge at L4-5.  The 
physical examination was unchanged.

In May 1998, the veteran was seen with several complaints, 
including back pain radiating to the right leg and reduced 
sensation over the right buttock and leg.  The examination 
disclosed 5/5 strength in the lower extremities with a 
decreased right ankle jerk.  Subjective decreased sensation 
in the right thigh was also noted.  The impression was 
chronic back pain with right leg radiation due to disc bulges 
at L4-5 and L5- S1.

During an appointment with neurosurgery service in June 1998, 
the veteran complained of low back pain with radiation to the 
right lower extremity, intermittent.  On examination, the 
veteran's motor strength was 5/5 in all groups, and deep 
tendon reflexes were 1+ at the knees and ankles.  Sensation 
was reduced in the right lateral calf.  The veteran's gait 
was within normal limits.  The examiner noted that the MRI 
showed degenerative joint disease but no significant 
foraminal or canal compromise.  The assessment was no 
significant clinical or radiographic evidence for 
radiculopathy or canal compromise.  The plan was for a lumbar 
brace and medication, and the veteran was scheduled to return 
to the clinic in 2 months.

Later in June 1998, the veteran underwent a VA examination 
for compensation purposes.  He reported some pain in his low 
back was present all the time and that it intermittently 
became more severe.  He indicated that he had limited 
physical activity secondary to his back pain.  He stated that 
he tried to not lift too much and that he limited his lifting 
to about 30 pounds and did not do any repetitive lifting.  He 
reportedly tried to limit his standing to about 20 minutes 
and his sitting to about one hour.  He stated, however, that 
his walking was asymptomatic.  He reported that he started 
the day with exercise and a hot shower and that he felt 
relatively well until the last 3 hours of the day, when he 
began to have increasing pain and difficulty bending.  He 
reportedly took medication for the pain, as well as muscle 
relaxers.  He noted that during the previous few months, he 
had had persistent numbness down the lateral right leg.  He 
did not describe motor function loss in the right lower 
extremity.  It was also noted that in 1998, up to the time of 
the examination, the veteran had lost 3 days from work, due 
to back pain.

On examination, the veteran had normal posture, but walked 
with a slight limp on his right leg.  He was wearing a low 
back brace which was removed for the examination.  He pointed 
to the lower right lumbosacral area as the source of his 
pain.  Clinically, he had a normal spinal curvature.  He 
complained of tenderness to punch in the lower lumbosacral 
spine and over the right lumbosacral muscles.  No spasms were 
palpable.  He had limitation of the lumbosacral spine, 
secondary to pain.  The following ranges of motion were 
noted:  Forward flexion - 45 degrees; hyperextension - 20 
degrees; and full lateral flexion and rotational movement, 
bilaterally.  He complained of pain with extension and 
forward flexion but not with lateral flexion or rotational 
movement.  He did not have sciatic notch tenderness but did 
have positive straight leg raising on the right.  Straight 
leg raising was negative on the left.  There were no muscle 
mass changes in the lower extremities, and his motor strength 
was normal, bilaterally.  The knee jerks were 2+ and equal, 
and the left ankle jerk was 2+.  The right ankle jerk was 
absent.  Sensation to pinprick was decreased down the lateral 
right thigh, the anterior lateral right calf, and the lateral 
right foot.  The relevant impression was chronic lumbosacral 
strain symptomatic with limitation of motion, symptoms of 
intermittent right nerve root irritation with minimal 
neuropathy in the right lower extremity and X-ray changes of 
degenerative disc disease, L5-S1.

The examiner commented that the veteran had functional loss 
secondary to low back pain which was mild to moderate with 
intermittent infrequent episodes of functional loss due to 
pain that was moderately severe.  The examiner noted that in 
January 1998, the veteran had had routine X-rays performed by 
VA and that they revealed changes of degenerative disc 
disease at L5-S1.  The examiner also noted that the veteran 
had had a previous MRI and neurosurgical consultation but 
that the results of the MRI and the report of the 
consultation were not available for review.  An MRI which had 
been performed in February 1998 had shown degenerative disc 
disease at L5-S1 and T12-L1.

The foregoing evidence shows that the veteran's lumbosacral 
strain with degenerative disc disease is manifested primarily 
by pain, a slight limp on the right, positive straight leg 
raising on the right, diminished sensation in the right lower 
extremity, and limitation of forward flexion and limitation 
of extension of the lumbosacral spine.  The associated pain, 
however, is reportedly mild to moderate in degree with no 
more than infrequent intermittent exacerbations of moderately 
severe pain.  Though the most recent examiner reported that 
the veteran's pain was productive of some functional loss and 
that his pain increased during the last 3 hours of the day, 
it was noted that during the rest of the day, the veteran 
felt relatively good.  Indeed, the evidence shows that during 
the first 5 months of 1998, the veteran missed only 3 days of 
work due to low back symptoms.  Moreover, there is no 
evidence of weakened movement, excess fatigability, or 
incoordination associated with his back disability.  
38 C.F.R. §§ 4.10, 4.40, 4.45, and DeLuca v. Brown, 8 Vet. 
App. 202 (1995).  His spinal curvature is normal and he has 
full motor strength in his lower extremities without 
diminished muscle mass.  Although the most recent VA examiner 
reported that the ankle jerk was absent on the right, he also 
stated that the neuropathy in the veteran's right lower 
extremity was minimal.  Moreover, the examinations have 
consistently been negative for muscle spasm.  Finally, the 
Board notes no medical reports to indicate that the veteran's 
low back disability is productive of any more than severe 
impairment.  Accordingly, the Board is of the opinion that 
manifestations of the veteran's low back disability more 
nearly approximate the criteria for a 40 percent rating than 
a 60 percent rating under 38 C.F.R. § 4.71a, Diagnostic Code 
5293.

In arriving at this decision, the Board has considered the 
possibility of rating the veteran's low back disability under 
38 C.F.R. § 4.71a, 5292 for limitation of motion of the 
lumbar spine; 38 C.F.R. § 4.71a, Diagnostic Code 5295 for 
lumbosacral strain; or under 38 C.F.R. § 4.124a, Diagnostic 
Code 8520 for paralysis of the sciatic nerve.  

Under 38 C.F.R. § 4.71a, Diagnostic Code 5292, a 10 percent 
rating is warranted for slight limitation of motion of the 
lumbar spine.  A 20 percent rating is warranted for moderate 
limitation of motion, and a 40 percent rating is warranted 
for severe limitation of motion.

Under 38 C.F.R. § 4.71a, Diagnostic Code 5295, a 
noncompensable rating is warranted for slight subjective 
symptoms only.  A 10 percent rating is warranted when there 
is characteristic pain on motion.  A 20 percent rating is 
warranted lumbosacral strain with muscle spasm on extreme 
forward bending and loss of lateral spine motion, unilateral, 
in the standing position.  A 40 percent rating is warranted 
lumbosacral strain with listing of the whole spine to the 
opposite side, positive Goldthwait's sign, marked limitation 
of forward bending in the standing position, loss of lateral 
motion with osteo-arthritic changes, or narrowing or 
irregularity of the joint space, or some of the above with 
abnormal mobility on forced motion.

Under 38 C.F.R. § 4.124a, Diagnostic Code 8520, a 10 percent 
rating is warranted for mild incomplete paralysis of the 
sciatic nerve, and a 20 percent rating is warranted for 
moderate incomplete paralysis.  A 40 percent rating is 
warranted for moderately severe incomplete paralysis of the 
sciatic nerve, while a 60 percent rating is warranted for 
severe incomplete paralysis with marked muscular atrophy.  

The currently assigned 40 percent rating is the highest 
schedular evaluation available for limitation of motion of 
the lumbar spine under 38 C.F.R. § 4.71a, Diagnostic Code 
5292, or for lumbosacral strain under 38 C.F.R. § 4.71a, 
Diagnostic Code 5295.  Moreover, the right lower extremity 
neuropathy has been characterized as minimal.  38 C.F.R. 
§ 4.124a, Diagnostic Code 8520.  Accordingly, an increased 
rating for the veteran's low back disability is not warranted 
under any of these Diagnostic Codes.

The Board has also considered whether the components of the 
veteran's low back disability should be separately rated.  
Under 38 C.F.R. § 4.14 (1998), the evaluation of the same 
disability or manifestation under various diagnoses is to be 
avoided.  The same symptomatology for a particular condition 
should not be evaluated under more than one diagnostic code.  
The critical element in determining whether a disability may 
be rated separately is whether any of the symptomatology for 
any one of the conditions is duplicative of or overlapping 
with the symptomatology of the other condition.  Esteban v. 
Brown, 6 Vet. App. 259, 262 (1994).  

The symptomatology ratable under Diagnostic Codes 5292, 5293 
and 5295 is clearly overlapping, as is the symptomatology 
ratable under Diagnostic Codes 5293 and 8520; however, 
symptomatology ratable under Diagnostic Code 8520 would not 
be duplicative or overlapping with symptomatology ratable 
under Diagnostic Code 5292 or Diagnostic Code 5295. 

Despite the bulging discs in the veteran's low back, the 
evidence shows no significant clinical or radiographic 
evidence for radiculopathy or canal compromise (June 1998 
report of VA neurosurgical consultation) and no more than 
minimal neuropathy in his right lower extremity (June 1998 VA 
examination report).  Indeed, there is no medical evidence 
that the neurologic deficits in the veteran's sciatic nerve 
are any more than mild in degree.  As such, they would not 
warrant more than a 10 percent rating under Diagnostic Code 
8520.  

In light of the 10 percent rating under Diagnostic Code 8520, 
the veteran's limitation of motion of the lumbar spine or his 
lumbosacral strain would have to be rated as 40 percent 
disabling for it to be to the veteran's advantage to 
separately rate the components of the disability.  

The evidence shows that the veteran retains full, painless 
rotation and lateral flexion of the lumbosacral spine.  
Although he experiences low back pain, the pain only limits 
flexion of the lumbosacral spine to 45 degrees and extension 
of the lumbosacral spine to 20 degrees.  The June 1998 
examiner characterized the functional impairment due to back 
pain as mild to moderate with only infrequent episodes of 
moderately severe functional impairment due to pain.  
Moreover, no functional loss due to incoordination, weakness 
or excess fatigability is shown. 

Although the veteran has osteo-arthritic changes in the 
lumbosacral spine and narrowing of the L5- S1 disc space, his 
spinal curvature is normal, there is no abnormal mobility on 
forced motion or loss of lateral motion, and examinations 
have been consistently negative for muscle spasm.  

In sum when all pertinent disability factors are considered, 
the Board must conclude that the limitation of motion of the 
veteran's low back and the manifestations of lumbosacral 
strain more nearly approximate the criteria for a 20 percent 
rating than the criteria for a 40 percent rating.  38 C.F.R. 
§§ 4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic Codes 5292, 5295; 
DeLuca v. Brown, 8 Vet. App. 202 (1995).  Therefore, it would 
not be to the veteran's advantage to separately rate the 
components of the veteran's lumbosacral strain with 
degenerative disc disease.  

Finally, the Board has considered whether the case should be 
referred to the Director of the VA Compensation and Pension 
Service for possible approval of an extra-schedular rating 
commensurate with the average earning capacity impairment due 
exclusively to the veteran's lumbosacral strain with 
degenerative disc disease.  The governing norm in these 
exceptional cases is:  A finding that the case presents such 
an exceptional or unusual disability picture , with such 
related factors as marked interference with employment or 
frequent periods of hospitalization, as to render impractical 
the application of the regular schedular standards.  
38 C.F.R. § 3.321(b)(1) (1998).  

While the evidence shows that the veteran's low back 
disability is productive of functional impairment, the record 
reflects that the veteran is maintaining substantially 
gainful employment.  The veteran has not provided or 
identified any outstanding evidence to show that the 
disability markedly interferes with his employment.  Rather, 
the evidence shows that during the first 5 months of 1998, he 
missed only 3 days of work due to the disability.  Moreover, 
the record reflects that the veteran has not required 
hospitalization for the disability in recent years.  In 
essence, the record shows that the manifestations of the 
disability are those contemplated by the assigned evaluation 
which is based on the average impairment in earning capacity.  
Accordingly, the Board finds no reason for referral of this 
case to the Director of VA Compensation and Pension purposes 
for a rating outside the regular schedular criteria.

II.  Tinnitus

The veteran currently has the highest schedular rating 
available for tinnitus.  38 C.F.R. § 4.87a, Diagnostic Code 
6260.  Under such circumstances, the Board has considered 
whether the claim should be referred to the Director of the 
VA Compensation and Pension Service for possible approval of 
an extra-schedular rating commensurate with the average 
earning capacity impairment due exclusively to his tinnitus.  
Again, however, there are no factors such as marked 
interference with employment or frequent periods of 
hospitalization to show the presence of an exceptional or 
unusual disability picture, so as to render impractical the 
application of the regular schedular standards.  38 C.F.R. 
§ 3.321(b)(1).  As such, there is no reason to refer this 
claim to the Director of VA Compensation and Pension Service 
for a rating outside the regular schedular criteria.  


ORDER

Entitlement to a rating in excess of 40 percent for 
lumbosacral strain with degenerative disc disease is denied.
 
Entitlement to a rating in excess 10 percent for tinnitus is 
denied.



		
	SHANE A. DURKIN
	Member, Board of Veterans' Appeals

 


